DETAILED ACTION
This is in response to amendment filed on October 8, 2020. Claims 5 and 17 have been canceled. Claims 1-4, 6-16 and 18-20 are pending.
Allowable Subject Matter
Claims 1-4, 6-16 and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 13, the closest art, Orsini et al. (US 20170103468 A1) disclose a blockchain consensus method of acquiring transaction data (contract inputs 302, Fig.3 and ¶[0034]-[0035], Orsimi, receiving inputs transaction data such as contract data “settlement information, location, pricing”, Orsimi); and distributing, according to a preset distribution rule (¶[0087], Orsimi), the transaction data to at least one consensus unit in a consensus unit set (Fig.3 and ¶[0005], [0034]-[0035], Orsimi, distributing transaction data “contracts” to integrated set of smart contracts and two or more TAGe unit 204 of Fig.3 “blockchain based controller”), causing the at least one consensus unit to perform consensus processing on the distributed transaction data (¶[0087], Orsimi, i.e., blockchain based controller will call to perform consensus processing on the distributed contracts and transact a suitable computation workload from the distributed computing network and prompt the computation device to perform computation ). Christidis et al. (US 20180101560 A1) discloses a blockchain-based data storage method, comprising: receiving consensus results from different consensus units in a blockchain network (¶[0020] and [0022], Christidis, i.e., receiving consensus as result of validator plurality of nodes); and storing the consensus results into blocks of the blockchain network according to time stamps of the consensus results (¶[0022]-[0023], Christidis, i.e., storing the sonsensus blocks of the blockchain in registry network 312 of Fig.1). however, the 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Clark (US 20180349201 A1) disclose PLATFORM FOR COLLABORATIVE PROCESSING OF COMPUTING TASKS.
2. Peikert et al. (US 20170316391 A1) disclose DIGITAL ASSET MODELING.
3. Anderson et al. (US 10158527 B2) disclose changing an existing blockchain trust configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 13, 2021